OPINION OF THE COURT
Per Curiam.
Appeal from order dated March 1, 1995 dismissed, without costs, as academic.
*60At oral argument of this appeal, we were informed that the parties had settled a subsequent nonpayment summary proceeding involving the rent arrears sought in the petition in the within nonpayment proceeding. Thus, there is now no actual dispute in controversy. Nor is there any basis for this court to exercise its discretion to retain the appeal despite the mootness since there is no showing that the single issue raised is the type likely to evade review (see, Matter of Roadway Express v Commissioner of N. Y. State Dept, of Labor, 66 NY2d 742, 744).
Parness, J. P., Miller and McCooe, JJ., concur.